counsel's motion for a mistrial but agreed to give a cautionary instruction
                regarding the prosecutor's burden of proof, the fact that this burden never
                shifts, and that any insinuation that the defense has a burden of proof
                must be disregarded.
                            The prosecutor's statement was clearly improper and
                constituted misconduct for two reasons: "first, [it tended] to shift the
                burden of proof from the State to the defendant; and second, when the
                reference is that the defendant can testify and establish such evidence, it
                is a reference to the defendant's ability or reluctance to take the stand and
                testify." Barron v. State, 105 Nev. 767, 778, 783 P.2d 444, 451 (1989). We
                have repeatedly held that it is "improper for a prosecutor to comment on
                the defense's failure to produce evidence or call witnesses as such
                comment impermissibly shifts the burden of proof to the defense," see
                Whitney v. State, 112 Nev. 499, 502, 915 P.2d 881, 883 (1996); Ross v.
                State, 106 Nev. 924, 927, 803 P.2d 1104, 1105-06 (1990), and the U.S.
                Supreme Court has held that a prosecutor's direct reference to a
                defendant's decision not to testify, at any stage of the proceeding, is
                always a violation of the defendant's Fifth Amendment right against self-
                incrimination, Griffin v. California, 380 U.S. 609, 615 (1965); Barron, 105
Nev. at 778, 783 P.2d at 451. When a prosecutor's comments are an
                indirect reference to a defendant's decision not to testify, the comments
                are tested by determining whether "the language used was manifestly
                intended to be or was of such a character that the jury would naturally
                and necessarily take it to be comment on• the defendant's failure to
                testify." Harkness v. State, 107 Nev. 800, 803, 820 P.2d 759, 761 (1991)



SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1947/)
                 (quoting United States v. Lyon,       397 F.2d 505, 509 (7th Cir. 1968)).
                 Comments made in violation of the Fifth Amendment constitute reversible
                 error unless the prosecutor demonstrates beyond a reasonable doubt that
                 the error did not contribute to the verdict.     Chapman v. California, 386
U.S. 18, 24 (1967); Harkness, 107 Nev. at 803, 820 P.2d at 761.
                             While the prosecutor unequivocally stated that the defense
                 could talk about intent by placing the defendant on the stand, we conclude
                 that this brief comment was not manifestly intended to convey to the jury
                 that Agbasi would fail to testify and therefore did not violate the Fifth
                 Amendment. We further conclude that the district court's clear,
                 immediate, and unambiguous cautionary jury instruction rendered the
                 prosecutor's misconduct harmless. See Lincoln v. Sunn, 807 F.2d 805, 809
                 (9th Cir. 1987) ("[Clourts will not reverse when the prosecutorial comment
                 is a single, isolated incident, does not stress an inference of guilt from
                 silence as a basis of conviction, and is followed by curative instructions.").
                 Expert witness
                             Agbasi contends that the district court abused its discretion by
                 rejecting his expert witness because the witness "had the requisite formal
                 schooling, proper licensure, employment experience, practical experience,
                 and specialized training" to offer opinions as to whether the play was
                 confusing and whether Agbasi merely mimicked the action of the player
                 next to him when placing his bet.
                             We review a district court's decision to admit or exclude expert
                 testimony for an abuse of discretion. Hallmark v. Eldridge, 124 Nev. 492,
                 498, 189 P.3d 646, 650 (2008). Expert testimony is admissible if (1) the



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) I94Th    e
                expert is qualified in an area of "scientific, technical or other specialized
                knowledge," (2) the expert's specialized knowledge will "assist the trier of
                fact to understand the evidence or to determine a fact in issue," and (3) the
                expert's testimony is limited to the scope of his or her specialized
                knowledge. NRS 50.275. It is axiomatic that the purpose of expert
                testimony "is to provide the trier of fact [with] a resource for ascertaining
                truth in relevant areas outside the ken of ordinary laity."     Townsend v.
                State, 103 Nev. 113, 117, 734 P.2d 705, 708 (1987).
                            The district court considered prospective defense expert
                Thomas Flaherty's testimony and counsels' arguments during a hearing
                outside the presence of the jury. The defense argued that Flaherty was an
                expert on casino table games, he had reviewed the surveillance video of
                the play, and he could expertly opine that it was possible that Agbasi
                became confused during the action at the gaming table. However, the
                district court found that Flaherty did not have special knowledge that
                would assist the trier of fact to determine whether Agbasi intentionally
                placed the bet and determined that Flaherty was not an expert. We
                conclude that Agbasi has not demonstrated that the district court abused
                its discretion by excluding this witness.
                Cumulative error
                            Agbasi contends that cumulative error deprived him of a fair
                trial. We conclude that there was one error, the error was harmless, and
                Agbasi was not deprived of a fair trial.    See United States v. Sager, 227
F.3d 1138, 1149 (9th Cir. 2000) ("One error is not cumulative error.");




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 Pascua v. State, 122 Nev. 1001, 1008 n.16, 145 P.3d 1031, 1035 n.16
                 (2006).
                               Having concluded that Agbasi is not entitled to relief, we
                               ORDER the judgment of conviction AFFIRMED.



                                                                          J.
                                           Pickering


                                                                                            J.
                 Parraguirre                                  Saitta


                 cc: Hon. Richard Wagner, District Judge
                      Demetras & O'Neill
                      Attorney General/Carson City
                      Humboldt County District Attorney
                      Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    e